Citation Nr: 1229083	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for adenopathy.

(The issue of whether new and material evidence has been received to reopen a claim of service connection for schizophrenia will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

The issues were most recently remanded in July 2011 to afford the Veteran a VA examination.  Review of the record indicates compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran was previously represented in this matter by a private attorney.  However, in correspondence to the Board dated in May 2012, the attorney noted that he withdrew his representation of the Veteran in June 2011.  Although the Veteran has subsequently secured the representation of another attorney, that representation has been limited to the issue of whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, which is the subject of a separate decision.  


FINDINGS OF FACT

1.  Any chronic headache disorder the Veteran experiences was first manifested several years after his period of active military service and is not otherwise related to such service.

2.  The Veteran does not have chronic adenopathy.



CONCLUSIONS OF LAW

1.  The Veteran does not have a headache disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have chronic adenopathy that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in March 2004 (headaches) and March 2005 (adenopathy) complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  A letter dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issues on appeal and issuance of a statement of the case in June 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

VA examinations/opinions with respect to the issues on appeal were obtained in October 2010 and August 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 and August 2011 VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues of service connection for headaches and adenopathy has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Headaches

The Veteran contends that he has headaches that first began in service and that have continued since service.  See, e.g., February 2004 claim.  He contends that his headaches began after being kicked in the head while playing basketball.  Id.  The Veteran has also contended that he had headaches that preexisted service.  See, e.g., July 2006 substantive appeal.  

A review of the Veteran's STRs shows that he complained of headaches twice in May 1974.  One of the records in May 1974 shows that he also had a cold.  Another record reveals that he was diagnosed with a viral upper respiratory infection.  In that record, the Veteran reported having headaches over the frontal sinuses.  On his August 1974 report of medical history, the Veteran denied having frequent or severe headaches.  (The Veteran has later contended that he only denied having headaches because he felt threatened by the discharge examiner.  See, e.g., June 2004 statement.)  The Board observes that there is no indication that the Veteran had a chronic headache disorder at entry to service.  

According to post-service medical records, the Veteran complained of headaches in February 1975 and March 1975.  One record in March 1975 shows that he was diagnosed with tension headaches.  In another March 1975 record, it was noted that he reported chronic severe headaches and a long history of same.  He reported having headaches as a child when he was being punished or under stress of any form.  He was diagnosed with somatic headaches due to tension and environment.  In May 1975, the Veteran reported having no headaches.  The Veteran had several complaints of a headache in June 1975, including one following a fall in which he sustained a cut in the area of his left eyebrow.  He continued to complain of headaches in July 1975.  A record dated in June 1980 again showed a complaint of light headaches.  A headache questionnaire dated in August 1994 reveals that the Veteran believed that eye strain might be causing his headaches.  In March 2005, the Veteran reportedly hit his head while playing volleyball; he had had headaches on and off ever since.  The Veteran complained of headaches in January 2006.  He reported a history of migraines in August 2007.  He again complained of headaches in April 2008 and May 2008.  The Board observes that none of these records contain any medical opinion relating to the Veteran's reported headaches to his military service.  They also fail to show a diagnosis of chronic headache disorder.  

A VA medical opinion was obtained in October 2010.  The examiner noted that the Veteran had vague complaints of headaches in service and a few complaints in 1975-76, immediately following service while he was incarcerated and following a head injury in the jail when he fell and suffered a one-inch laceration to the left eyebrow in June 1975.  Due to the lack of continued treatment and lack of formal evaluation, it was the examiner's opinion that the headaches in service and the few after service could be related; however, there were no formal evaluations to determine etiology and therefore, they would be considered nonspecific headaches and not necessarily migraines.  Therefore, it was the opinion of that examiner that the Veteran's headaches were less likely as not related to those in service.  

The Veteran was afforded a VA examination in August 2011 with the examiner who provided the October 2010 opinion.  It was noted that neurological examination was completely normal.  The examiner reported that the opinion was the same as mentioned in October 2010.  The examiner noted that the Veteran had some vague complaints of headaches in service and in 1975 and 1976.  He had been incarcerated and during that time, he fell and hit his head in June 1975.  At the present time, the examination was completely unremarkable.  The Veteran was diagnosed with subjective headache.

Based on a review of the evidence, the Board concludes that service connection for a chronic headache disorder is not warranted.  While the Veteran complained of headaches in service and post-service, the evidence fails to show that he has a chronic headache disability that is related to his military service.  

Initially, the Board finds that the Veteran was in sound condition at entrance to service.  As noted above, in addition to arguing that his headaches began in service, the Veteran has also reported that they preexisted service and were aggravated by service.  In this regard, the Board observes that when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, clear and unmistakable evidence showing a chronic headache disability at entrance to service has not been shown.  Therefore, the Board finds that the Veteran was in sound condition when he entered service.

In this case, the Board acknowledges that the Veteran complained of headaches twice in May 1974; however, such records show that the Veteran had a cold and a viral upper respiratory infection.  Those records do not indicate that the Veteran had a chronic headache disability.  In finding that a chronic headache disability did not exist in service, the Board finds it particularly important that in his August 1974 report of medical history, the Veteran denied having frequent or severe headaches.  The Board acknowledges that the Veteran has said he did not report headaches at the time of his discharge from service because he felt that the examiner was threatening him not to report anything.  However, the Board does not find the Veteran's assertion that he was threatened by the examiner credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

There is nothing in the contemporaneous service records to suggest that the Veteran was threatened by any examiner or that circumstances were such as to cause the Veteran to feel threatened and unable to accurately report his medical history.  In fact, he reported a history of another problem-gonorrhea, which apparently he had had before service.  There was also a reference to left knee pain that he apparently reported.  In this case, the Board finds the service records to be more reliable than the Veteran's unsupported assertion of events now over almost four decades later and made in furtherance of his claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Thus, based on only two complaints of headaches in service, in light of the Veteran having diagnoses of a cold and viral upper respiratory infection at the time of the headache complaints, and because the Veteran denied having headaches in his discharge report of medical history, the Board concludes that no chronic migraine or other headache disability began in service.  This conclusion is supported by the VA examiner's opinion, which is uncontradicted by any other medical opinion evidence.

In reaching this conclusion, the Board also acknowledges the Veteran having several complaints of headaches from 1975 to 1976.  Here, the October 2010 VA opinion indicates that the headaches in service and the few after service could be related; however, there were no formal evaluations to determine etiology and therefore, would be considered nonspecific headaches and not necessarily a chronic disorder like migraines.  After reviewing the evidence, the examiner opined that the Veteran's headaches were less likely as not related to those in service.  As noted above, that opinion is uncontradicted.  After examining the Veteran in August 2011, the examiner found a completely normal neurological state; the opinion from October 2010 remained unchanged.  

Here, although the Veteran's post-service records show complaints of headaches, the competent medical evidence of record fails to show that a chronic headache disability exists and is related to his military service.  The evidence does not show a chronic neurologic disorder to account for the Veteran's reported headaches.  In this regard, the Board finds the Veteran competent to report having headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the VA examiner diagnosed the Veteran with subjective headaches in August 2011.  However, to the extent that the Veteran has any headache disorder, the evidence fails to show that such headaches are related to his military service.  The VA examiner had the opportunity to review the Veteran's claims file, which showed his various post-service complaints, yet did not provide a nexus opinion relating the Veteran's current headaches to military service.  

In reaching this conclusion, the Board acknowledges the Veteran's contentions of a continuity of symptomatology since service.  The Board also acknowledges that the Veteran's post-service treatment records show various complaints of headaches.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, the only medical opinion of record, that of the VA examiner, indicates that the Veteran has a normal neurologic system and that his headaches are not related to his military service.  The examiner's opinions are uncontradicted and are supported by explanation.  

In this case, there is no medical evidence that relates the Veteran's current headache complaints to his in-service headaches.  In other words, in the current appeal, the Veteran has simply contended that he has had headaches since service.  Such contentions alone do not support a grant of service connection for headaches based on a continuity of symptomatology.  No medical professional has provided any opinion indicating that any current headaches are related to the Veteran's in-service headache complaints or continued complaints since service.  For the reasons set forth above, the evidence fails to show that the Veteran has a chronic disorder traceable to military service.  

Furthermore, the Board acknowledges that the Veteran has also contended that his headaches are due to a nervous disorder.  See, e.g., May 2003 statement.  In this case, the medical evidence of record fails to establish that the Veteran's current subjective headache complaints are the result of any psychiatric disorder.  

The Board acknowledges the Veteran's belief that he has migraine headaches that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


Adenopathy

The Veteran contends that he has adenopathy that is related to his military service.  See, e.g., January 2005 claim.  

The Veteran's STRs show that he had a lump in the left clavicle area and adenopathy in May 1974.  It was noted that he had a small pox vaccination the week before with a small infection around the site.  The adenopathy was diagnosed as being secondary to vaccination.  Another record in May 1974 when the Veteran complained of headaches and had a cold indicates that there was no adenopathy.  The Veteran's remaining STRs fail to show adenopathy.  The Veteran has contended that his adenopathy could have been dormant, which is why no symptoms were shown at discharge from service.  See July 2006 substantive appeal.  

According to post-service records, the Veteran complained of having swollen lymph glands in March 2005.  He reported that he had swollen nodes under his arms for some time and that they came and went since he was 20 years old.  The Veteran reported that he popped and drained them himself.  He was diagnosed with a history of adenitis. 

A medical opinion from a VA examiner was obtained in October 2010.  The examiner noted the Veteran having a history of adenitis since childhood.  The Veteran's complaints of adenopathy in service were related to viral complaints.  There was no current diagnosis of adenopathy.  The examiner noted the adenopathy in May 1974 following the small pox vaccination and the post-service record showing swollen nodes under his arms and his report of popping them.  The examiner opined that popping them was medically impossible; he was more than likely popping a boil or sebaceous cyst.  Therefore, that description was not lympadenopathy and that examiner found that the Veteran did not currently have any evidence of adenopathy per chart review, and therefore, there could not be any service-related connection.  

The Veteran was afforded a VA examination in August 2011 from the examiner who provided the October 2010 opinion.  Following examination, the examiner opined that the Veteran currently had no evidence of adenopathy.  He was diagnosed with no objective evidence of adenitis.  

Based on a review of the evidence, the Board concludes that service connection for adenopathy is not warranted.  Here, the Board finds that the evidence does not support a finding of a current diagnosis of adenopathy.  

Although the Veteran was found to have adenopathy in service, there is no competent medical evidence since then that the Veteran currently has a chronic adenopathy.  In reaching this conclusion, the Board acknowledges that the Veteran had swollen glands in March 2005 and that a history of adenitis was noted.  However, the evidence fails to show a current chronic disability.  The August 2011 examiner found no objective evidence of adenopathy.  Although the Veteran reported in March 2005 that he popped and drained his swollen nodes himself, the medical opinion obtained in October 2010 indicates that such was medically impossible.  Rather, the examiner indicated that the Veteran was more than likely popping a boil or sebaceous cyst.  

No medical professional has provided any opinion to indicate that the Veteran currently has adenitis that is related to his single in-service diagnosis of adenopathy, which was opined at that time to have been secondary to a vaccination.  The fact that the in-service finding of adenopathy was related to a vaccination at the time it was treated leads the Board to conclude that no chronic adenopathy was shown in service.  Indeed, no medical professional has provided such opinion to indicate that chronic adenopathy was shown in service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of chronic adenopathy at any time during the claim period.  

The Board acknowledges the Veteran's belief that he has adenopathy that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for adenopathy is denied.  See 38 U.S.C.A §5107.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for adenopathy is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


